         Case 9:19-bk-11101-MB Doc 11 Filed 07/26/19                                Entered 07/26/19 21:25:01                Desc
                             Imaged Certificate of Notice                           Page 1 of 2
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 19-11101-MB
Alfonso Serrato Cortez                                                                                     Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-9                  User: bhandyC                      Page 1 of 1                          Date Rcvd: Jul 24, 2019
                                      Form ID: van190                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 26, 2019.
db             +Alfonso Serrato Cortez,   2673 Honeysuckle Dr.,   Oxnard, CA 93036-6209

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 26, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 24, 2019 at the address(es) listed below:
              Angela C Williams   on behalf of Creditor   KIA Motors Finance Company acwilliams@hcamerica.com,
               acwilliams@hcamerica.com
              Christopher Cramer    on behalf of Creditor   Courtesy NEF secured@becket-lee.com
              Jerry Namba (TR)    jnambaepiq@earthlink.net, jnamba@ecf.epiqsystems.com;jnamba@iq7technology.com
              Lee S Raphael   on behalf of Interested Party   Courtesy NEF ecfcca@ecf.courtdrive.com
              United States Trustee (ND)   ustpregion16.nd.ecf@usdoj.gov
              William E. Winfield   on behalf of Debtor Alfonso Serrato Cortez wwinfield@calattys.com,
               scuevas@calattys.com
                                                                                            TOTAL: 6
    Case 9:19-bk-11101-MB Doc 11 Filed 07/26/19                             Entered 07/26/19 21:25:01             Desc
                        Imaged Certificate of Notice                        Page 2 of 2
FormCACB (hrgreaf − van190)
(Rev. 04/2018)

                                             United States Bankruptcy Court
                                               Central District of California
                                         1415 State Street, Santa Barbara, CA 93101−2511

                    NOTICE OF HEARING RE: REAFFIRMATION AGREEMENT

   DEBTOR(S) INFORMATION:                                               BANKRUPTCY NO. 9:19−bk−11101−MB
   Alfonso Serrato Cortez                                               CHAPTER 7
   SSN: xxx−xx−8282
   EIN: N/A
   2673 Honeysuckle Dr.
   Oxnard, CA 93036




NOTICE IS HEREBY GIVEN that a Reaffirmation Agreement between the above−named Debtor(s) and creditor HYUNDAI
CAPITAL AMERICA was filed in the above case on 07/24/2019 .

YOU ARE HEREBY NOTIFIED that a hearing to consider whether to approve the Reaffirmation Agreement pursuant to 11
U.S.C. § 524(c)(6) will be held at:

              Date:                  August 14, 2019
              Time:                  11:30 AM
              Hearing Judge:         Deborah J. Saltzman
              Location:              1415 State St., Crtrm 201, Santa Barbara, CA 93101


You must attend the hearing. Your attorney may attend but is not required to attend.
Prior to your hearing, reaffirmation counseling will be provided by the Law Student Bankruptcy Assistance Program under the
supervision of licensed attorneys, one hour prior to the scheduled hearing outside of Courtroom 201. This counseling is
mandatory unless you are represented by an attorney, and your attorney has fully counseled you regarding your reaffirmation
agreement.

If the Debtor(s) choose(s) not to appear at the hearing noted above, the Reaffirmation Agreement will be disapproved and
declared unenforceable.




                                                                              FOR THE COURT,
Dated: July 24, 2019                                                          Kathleen J. Campbell
                                                                              Clerk of Court




(FormCACB (hrgreaf − van190 Rev. 04/2018))                                                                      10 − 9 / BHG
